EXAMINER'S AMENDMENT
Election/Restrictions
This application is in condition for allowance except for the presence of claims 12, 14-19, 21, 25, 26, 29-37 directed to inventions non-elected without traverse.  Accordingly, claims 12, 14-19, 21, 25, 26, 29-37 have been cancelled.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 12, 14-19, 21, 25, 26, 29-37 have been canceled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Pumping chips in short distances is known for instance from the chip bin to the impregnation vessel or digester during pulping.  The instant claim pumped chips from a biomass site where cleaning occurred to an end-use site.  The closest prior art FOODY disclosed transporting a biomass slurry from one site to another but did not disclose cleaning.  The SMOOK reference disclosed that screening and cleaning of wood chips could take place before the wood chips were sent to the chip bin and subsequent pulping.  SMOOK was then combined with FOODY.  However, FOODY failed to meet the limitation that the slurry was 25-50% solids by weight but instead taught a much more dilute slurry. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748